Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                 Nos. 04-14-00452-CV, 04-14-00568-CV & 04-14-00597-CV

         Mark HART and Angelica Hart, Julian Calderas, Jr. and Erica Calderas, and
                        Thomas H. Veitch and Anne Veitch,
                                     Appellants

                                              v.

                     FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                                  Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
              Trial Court Nos. 2014-CI-04333, 2014-CI-04330 & 2014-CI-04337
                        Honorable Martha B. Tanner, Judge Presiding

      BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the orders of the trial court are
REVERSED, and the cause is REMANDED to the trial court for further proceedings. Costs of
the appeal are taxed against the parties who incurred them.

       SIGNED December 10, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice